Case 2:19-cv-01211-AB-MAA Document 23 Filed 11/01/19 Page 1 of 10 Page ID #:80



 1   A. David Youssefyeh (SBN 185994)
 2
     david@adylaw.com
     ADY Law Group PC
 3   1925 Century Park East, Suite 220
 4
     Los Angeles, CA 90067
     Telephone: (310) 772-2872
 5   Facsimile: (310) 772-0020
 6   Attorneys for Plaintiff,
     AMERICAN COVER DESIGN 26, INC
 7

 8   Daniel C. Cotman (SBN 218315)
     dan@cotmanlaw.com
 9   Edward C. Schewe (SBN 143554)
10   ed@cotmanlaw.com
     Griffin S. Lee (SBN 283607)
11   griffin@cotmanip.com
12   COTMAN IP LAW GROUP, PLC
     35 Hugus Alley, Suite 210
13   Pasadena, CA 91103
14   Tel: (626) 405-1413
     Fax: (626) 316-7577
15   Attorneys for Defendant
16   LA TRIM & RUGS, INC.
     ,
17                        UNITED STATES DISTRICT COURT
18                      CENTRAL DISTRICT OF CALIFORNIA
19   AMERICAN COVER DESIGN 26,             )   Case No. 2:19-cv-01211-AB-MAA
20   INC., a California corporation,,      )
                                           )   Hon. Andre Birotte Jr.
21      Plaintiff,                         )
                                           )   JOINT RULE 26(f) REPORT
22                    v.                   )
                                           )
23   LA TRIM & RUGS, INC. dba LA           )   Scheduling Conference
     RUG LINENS, a California              )   Date: November 15, 2019
24   corporation; and DOES 1-10, et al.,   )   Time: 10:00 a.m.
25                                         )   Courtroom: 7B
        Defendants.                        )
26                                         )
27                                         )
                                           )
28                                         )

                                    Joint Rule 26(f) Report
Case 2:19-cv-01211-AB-MAA Document 23 Filed 11/01/19 Page 2 of 10 Page ID #:81



 1          Counsel for the parties have conferred as required by Rule 26(f) of the Federal
 2   Rules of Civil Procedure, the Local Rules, and prepared the following joint report.
 3   I.     NATURE OF THE ACTION AND STATUS OF THE PLEADINGS
 4          A.     Plaintiff’s Summary of the Case
 5          Plaintiff is the owner of Copyright No. VA 1-652-036. Plaintiff has filed a
 6   Complaint against Defendant alleging willful copyright infringement as well as
 7   vicarious and/or contributory copyright infringement in connection with Defendant’s
 8   sale of knock-off area rugs which bear Plaintiff’s copyrighted design.
 9          B.     Defendant’s Summary of the Case
10          The Complaint was filed on February 18, 2019 over different rug designs.
11   Defendant LA Trim & Rugs (LATR) was founded in January 2004 and has its
12   principal place of business in downtown Los Angeles. LATR is a leading supplier of
13   high-end rugs to customers across the country through its retail store and through on-
14   line sales.
15          Defendant denies all copyright infringement claims and denies Plaintiff suffered
16   any damage or is entitled to statutory damages. The reasons include the fact that
17   Defendant's rug design is visually dissimilar compared to Plaintiff's design. Strikingly,
18   Plaintiff has not provided any plausible facts, and there is no proof, that Defendant
19   copied any original, protectable element of Plaintiff's copyrighted design.
20          The standard for infringement is unlawful appropriation, namely, evidence that
21   defendant copied the protectable elements of the copyrighted work. That is not the
22   case here. No protectable element is identified in the Complaint.
23          For example, Plaintiff's rug used a whale for the letter "W" and an X-Ray
24   machine for the letter "X." Defendant instead uses a walrus for "W" and a bird,
25   perhaps a Xenops, for the letter "X." The two designs share only similar concepts or
26   ideas of using the alphabet and various characters to teach children. Such common
27   concepts or ideas are not protected by copyright law and are not original to Plaintiff's
28   design.

                                                    1
                                         Joint Rule 26(f) Report
Case 2:19-cv-01211-AB-MAA Document 23 Filed 11/01/19 Page 3 of 10 Page ID #:82



 1         There is no contributory infringement as a matter of law because Plaintiff failed
 2   to identify a third-party infringer; no third-party is identified at all in the Complaint.
 3   Secondary liability for copyright infringement does not exist in the absence of direct
 4   infringement by a third party. A&M Records v. Napster, 239 F.3d 1004, 1013 n. 2 (9th
 5   Cir. 2000). Without establishing this preliminary requirement for a claim of
 6   contributory/vicarious copyright infringement, Plaintiff's claim inherently fails.
 7   Defendant seeks an immediate dismissal of this claim.
 8         C.     Subject Matter Jurisdiction
 9         Jurisdiction arises out of a federal question under Copyright Act of 1976, 17
10   U.S.C. § 101 et seq.
11         D.     Legal Issues
12         Plaintiff's Statement
13         The key legal issue is whether Defendant violated Plaintiff’s copyright.
14         Defendant's Statement
15         The key legal issue for Plaintiff's direct infringement claim is whether Plaintiff
16   can show any original, protectable elements of its rug design and that Defendant
17   unlawfully appropriated any protected elements in its copyrighted design. The key
18   legal issue for Plaintiff's claim for contributory infringement claim is whether Plaintiff
19   can show infringement by a still unidentified third party and avoid an immediate
20   dismissal of this claim.
21         E.     Parties/Documents
22                Plaintiff
23                       Parties – Elyas Myers
24                       Documents – All documents relating to the purchase and sale of
25                              the infringing rugs by Defendant.
26                Defendant
27                For LATR, Mr. Arash Iloolian and Mr. Omid Ilvalian.
28                Documents include Plaintiff's rug design and Defendant's accused rug.

                                                     2
                                          Joint Rule 26(f) Report
Case 2:19-cv-01211-AB-MAA Document 23 Filed 11/01/19 Page 4 of 10 Page ID #:83



 1                A percipient witness includes Plaintiff's principal, Mr. Myers.
 2         F.     Damages
 3         Plaintiff's Statement
 4         Unknown pending completion of discovery.
 5         Defendant's Statement
 6         Defendant is not presently seeking damages.
 7         G.     Insurance
 8         Defendant was advised of insurance coverage by its insurer Liberty Mutual
 9   Insurance who has agreed to provide a defense with a reservation of rights. The
10   applicable policy limits are $1M/$2M general aggregate.
11         H.     Procedural Status of the Case
12         Plaintiff filed this action on February 18, 2019. Defendants filed an Answer on
13   July 12, 2019. The Court has not yet issued any scheduling orders. There are no
14   pending motions and the parties have not yet exchanged discovery requests. The
15   parties have had discussions about settlement and Plaintiff is in the process of drafting
16   a settlement agreement for comment.
17         I.     Amendment of Pleadings
18         If there is not settlement Plaintiff intends to amend the Complaint to add the
19   party from whom Defendant purchased the offending rugs as an additional defendant.
20         Defendant's Statement
21         Defendant does not intend to seek any amendment. Defendant proposes that any
22   motions to join other parties or to amend the pleadings are to be filed within sixty (60)
23   days of the Scheduling Conference (by January 14, 2020) and noticed for hearing
24   within ninety (90) days of the Scheduling Conference (by February 14, 2020).
25

26
27
28

                                                    3
                                         Joint Rule 26(f) Report
Case 2:19-cv-01211-AB-MAA Document 23 Filed 11/01/19 Page 5 of 10 Page ID #:84



 1         J.     Dispositive Motions
 2                Plaintiff – Motion for Summary Judgment re liability of Defendant.
 3
                  Defendant - Motion for Summary Judgment of Noninfringement and
 4                Dismissal of the Contributory Infringement claim.
 5

 6   II.   DISCOVERY PLAN
 7         A.     Initial Disclosures
 8         Plaintiff's Statement
 9         The parties have not made initial disclosures. Plaintiff proposed the Parties
10   agree to exchange initial disclosures by November 29, 2019.
11         Defendant's Statement
12         Defendant proposes that the parties make their initial disclosures by November
13   8, 2019 pursuant to F.R.Civ.P. 26(a)(1)(C).
14         B.     What changes should be made, if any, in the limitations on discovery
15                imposed under the Fed. R. Civ. P.
16         The parties agree to limit their discovery to the limitations imposed under the
17   FRCP and they reserve the right to seek additional discovery if needed.
18         C.     Electronically Stored Information (“ESI”) – FRCP 34(b)(D) and (E)
19         Plaintiff anticipates seeking discovery of ESI, particularly e-mail
20   communications and information stored in the opposing party’s databases. The parties
21   agree to evaluate the need for specific discovery procedures relating to requests for ESI
22   discovery and will work together in good faith to establish a mutually agreeable search
23   protocol.
24         Defendant's Statement
25         Defendant proposes that no changes be made to the requirements of FRCP Rules
26   26 and 34.
27         D.     Timing of Discovery Requests
28         Discovery requests (interrogatories and document requests) shall be propounded

                                                   4
                                        Joint Rule 26(f) Report
Case 2:19-cv-01211-AB-MAA Document 23 Filed 11/01/19 Page 6 of 10 Page ID #:85



 1   no later than 40 days before the deadlines for completion of discovery.
 2          Defendant's Statement
 3          Defendant proposes that no changes be made to the requirements of FRCP Rules
 4   26, 33 and 34 and discovery should not be conducted in phases or otherwise limited.
 5          E.     Expert Discovery
 6          Plaintiff likely will disclose expert witnesses on the following topics: damages
 7   and topics in rebuttal to opinions offered by Defendant’s experts.
 8          Defendant's Statement
 9          Defendants will likely disclose expert witnesses on Plaintiff's infringement claim
10   and in rebuttal to Plaintiff's experts if any on liability and damages.
11

12   III.   TRIAL ESTIMATE
13          Plaintiff seeks a trial by jury. Plaintiff estimates that it will call 3-4 witnesses.
14          Defendant estimates that it will call 2-3 fact witnesses and additional 1-2 expert
15   witnesses as needed for any remaining liability and damages issues.
16          The parties concur that this matter may be tried in 4-6 days.
17   IV.    TRIAL COUNSEL
18          Plaintiff will be represented by A. David Youssefyeh and Liza Youssefyeh.
19          Defendant will be represented by Edward C. Schewe and Griffin S. Lee.
20   V.     INDEPENDENT MASTER
21          Neither side believes that one is required.
22   VI.    SETTLEMENT DISCUSSIONS
23          The parties have not yet engaged in any settlement discussions. The parties
24   anticipate exchanging a draft of a proposed settlement agreement within the next 30
25   days. The parties are open to a referral to the Court mediation panel.
26   VII. COMPLEX CASE DESIGNATION
27          The parties agree that this case is not complex and that none of the procedures of
28   the Manual for Complex Litigation should be utilized.

                                                      5
                                           Joint Rule 26(f) Report
Case 2:19-cv-01211-AB-MAA Document 23 Filed 11/01/19 Page 7 of 10 Page ID #:86



 1   VIII. LIKELIHOOD OF APPEARANCE OF ADDITIONAL PARTIES
 2         Plaintiff anticipates adding the person Defendant purchased the infringing rugs
 3   from as an additional defendant if the matter does not settle.
 4         Defendant does not anticipate adding parties to the case
 5   IX.   PROPOSALS REGARDING SEVERANCE, BIFURCATION, OR
 6         OTHER ORDERING OF PROOF
 7         The parties do not believe that severance, bifurcation, or other special
 8   procedures for ordering of proof will be needed.
 9

10   Dated: November 1, 2019         Cotman IP
11
                                     By:      /s/ Edward C. Schewe
12                                                  Edward C. Schewe
13                                   Attorneys for Defendant,
14                                   LA TRIM & RUGS, INC.
15
     Dated: October 31, 2019         ADY LAW GROUP PC
16

17                                   By:      /s/ A. David Youssefveh
                                              A. David Youssefyeh
18
                                     Attorneys for Plaintiff,
19                                   AMERICAN COVER DESIGN 26, INC
20

21

22

23

24

25

26
27
28

                                                      6
                                           Joint Rule 26(f) Report
Case 2:19-cv-01211-AB-MAA Document 23 Filed 11/01/19 Page 8 of 10 Page ID #:87



 1                CERTIFICATION OF SIGNATURES AND APPROVAL
 2         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby attest that Edward C.
 3   Schewe, counsel for Defendant herein, on whose behalf the joint filing is submitted,
 4   concurs in the content of this joint filing and has authorized the joint filing.
 5

 6

 7                                            ADY LAW GROUP PC
 8                                            By:    /s/ A. David Youssefveh
 9                                                   A. David Youssefyeh

10                                            Attorneys for Plaintiff,
                                              AMERICAN COVER DESIGN 26, INC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
28

                                                     7
                                          Joint Rule 26(f) Report
Case 2:19-cv-01211-AB-MAA Document 23 Filed 11/01/19 Page 9 of 10 Page ID #:88



 1                              CERTIFICATE OF SERVICE
 2

 3         I HEREBY CERTIFY that on this date, I electronically filed the foregoing
 4   JOINT RULE 26(f) REPORT with the Clerk of the Court using the CM/ECF system
 5   which will send notification of such filing to the attorneys of record.
 6

 7
     Dated: October 31, 2019                        /s/ A. David Youssefveh
 8                                                        A. David Youssefyeh
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
28

                                                    8
                                         Joint Rule 26(f) Report
Case 2:19-cv-01211-AB-MAA Document 23 Filed 11/01/19 Page 10 of 10 Page ID #:89
